El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
El día 18 de septiembre de 1914 fné organizada en Texas nna corporación con el nombre de “Houston Hice Company.” Con anterioridad a esta fecba, sin embargo, la “Standard Milling Company,” de Texas, demandada en este caso, babía nombrado a la mercantil demandante agente suya y le en-viaron sns artículos bajo el nombre de “Houston Hice Company.” En otras palabras, antes del día 18 de septiembre de 1914, la “Standard Milling Company” bacía negocios en Puerto Eico con el nombre de “Houston Eice Company.” Hay prueba abundante de esto; también de que los pagos de la demandante se hacían a la “Standard Milling Company,” y que los agentes u oficiales de la “Standard Milling Company” con quienes la demandante se entendió primeramente siguie-ron siendo los agentes y oficiales con los cuales trató la de-*287mandante en las fechas de las transacciones comprendidas en este pleito. No es tan importante, pero la prueba de-muestra qne las cuentas de la “Houston Rice Company” se llevaban en su mayor parte, si no todas, en los libros de la “Standard Milling Company,” y que se escribieron cartas a la mercantil demandante en el papel timbrado de la “Standard Milling Company,” respecto a negocios de la alegada “Houston Rice Company,” y otros detalles semejantes de me-nos importancia, pero todas eran cosas que tendían a confir-mar la creencia original de la mercantil demandante de que estaba haciendo negocio con la “Standard Milling Company.” El socio gestor de la demandante declaró que nunca tuvo co-nocimiento o aviso de la existencia de una corporación lla-mada “Houston Rice Company” basta la radicación de la contestación de la demandada y las circunstancias todas jus-tifican su veracidad. Hay una parte muy importante de la prueba, o sea, la carta escrita en abril 10 de 1915, al parecer por la “Standard Milling Company” en da cual se hace un arreglo con la mercantil demandante, encontrándose entonces el socio gestor en la oficina de la demandada en Texas. Dicho socio gestor declaró que frecuentemente estaba en las ofi-cinas de la “Standard Milling Company,” y en efecto que sus negociaciones fueron con los mismos oficiales con quienes él siempre trató. Los oficiales de las dos compañías eran prác-ticamente los mismos. Otras cosas se escribieron o hicieron a nombre de la “Standard Milling Company” después de la fecha de la incorporación. Hay asimismo prueba tendente a demostrar que si bien la “Houston Rice Company” tiene las mismas oficinas que la “Standard Milling Company” no existen signos exteriores que lo indiquen.
La teoría de la demandante, que fué corroborada entera-mente, es que la “Standard Milling Company” creyó conve-niente vender su arroz bajo varias razones sociales, cosa que era convenida por sus agentes y por tanto que la mer-*288cantil demandante dirigía o siguió dirigiendo sus comunica-ciones a la “Houston Rice Company.” Hay prueba tendente a demostrar que los molinos de las dos compañías están si-tuados en los mismos sitios, si es que no son idénticos. Existe prueba de que el arroz con el cuál comercian las dos com-pañías es el mismo.
La corte inferior declaró probado que las dos corpora-ciones eran idénticas y probablemente tiene razón. Véase el caso de Alonso Riera y Cía. v. Luis Campillo, (página 297), 7 R. C. L. 27; pero fundamos nuestra confirmación en motivos algo distintos. Existe una corporación llamada “Houston Rice Company” pero no se ba demostrado que la demandante baya tenido ningunas negociaciones con ella. La demanda alega que la demandada bizo negocios bajo el nom-bre de “Houston Rice Company” y encontramos que esto es cierto. Todas las negociaciones de la mercantil demandante fueron con los oficiales y agentes de la “Standard Milling Company” y no bay prueba de que jamás se avisara a la de-mandante, o se le hiciera saber que existía la corporación “Houston Rice Company.” Además, la “Standard Milling Company,” por la conducta de sus oficiales y agentes no puede negar que ella continuó negociando con la mercantil demandante. Se bizo creer a esta firma que negociaba con la “Standard Milling Company” y pudo muy bien haberse ne-gado a hacer negociaciones con la “Houston Rice Company, Inc.,” que era una mercantil más pequeña y posiblemente de menos responsabilidad.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.